Lowe, C. J.,
dissenting. Being unable to concur with a majority of the court in this case, the grounds of my dissent will be briefly stated. The right to set up by Way of cross-action, damages for slanderous words spoken, depends upon the question whether a fair grammatical construction of the language employed in section 1740 of the Code of 1851, will authorise so. great a latitude of defense. If the right of a cross-action for any claim which would have been the sujbect of an action against the plaintiff, was conferred without the subsequent qualifying words, the defense set up in the fifth, sixth and seventh pleas ought perhaps to be sustained, but it will be noted that this right is limited or *322qualified by the following words: “And which (referring to the claim for which a cross-action could be set up) was held by. the defendant, either matured or not, at the time the suit was commenced. But such claim must be matured at the time it is so offered as a set-off.” This language, connected as it is by a conjunction copulative with the cross-action referred to, points quite unmistakably, in my judgment, to a class of transactions growing out directly or indirectly of contracts of some description. If, however, this connection had been by a conjunction disjunctive, in the manner found in section 2891 of the New Code, it would then be susceptible, perhaps, of the extended construction sought to be given to section 1740, and would embrace all the demands which the defendant might have against the plaintiff, for there the general right of a cross-demand is given for any claim which ivould be -the subject of an action, or which, (meaning any other claim, when the ellipsis is supplied) w'as then held, either matured or not, if matured when pleaded.
But under the phraseology of section 1740 of the old Code, the claim for which a .cross-action may be set up is restricted by a necessary grammatical construction to a class of claims that are capable of being “ held,” that is, possessed in the sense that a chose in action is held and possessed, and also matured, that i> due, which usually pre-supposes the existence of a claim immatured and not due. These words are obviously used in'their ordinary signification in this section, and can not, without a philological misuse of language, be predicated. of, or used with reference to, damages for slanderous words spoken. If an injury to character has thus been committed, we might speak of it as a claim that had .accrued, and for which a fight of action exists, but not as a claim that was matured and held by one party against another.
There is undoubtedly one class of unliquidated damages which may be pleaded by way of counter-claim or recoupment of damages, but these must grow out of or relate to *323tbe particular transaction or contract which constitutes the cause of action, as for instance a breach of warranty, or fraud in the sale of a chattel, or want of skill, or negligence in workmanship, and which can be ascertained by calculation.
But not so with another class of unliquidated damages, which can not be reduced to a sum certain by computation, but which in their very nature as in the case of slander, must rest in the opinions of the jury or the court, who make up their estimate of the sum by the peculiar circumstances of each ca-Se.
If the slanderous words complained of in this case had been published of the defendant in reference to his treatment of plaintiff’s eyes, so as to connect it with the transaction or mal-practice, on account of which the plaintiff'had brought his suit, it is possible under the rapid growth of the doctrine of recoupment in this country, the defendant might even in the absence of a statute to that effect, have pleaded and given in evidence the slanderous words in question in diminution of damages; but such was not the case, and I am of the opinion that the court, in refusing to strike out the pleas in question, erred, and the judgment should bo reversed.